DETAILED ACTION
The application has been made of the record and currently claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2020 was reviewed. Accordingly, the information disclosure statement is accepted and being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “236” has been used to designate “pin” and “pivot” and “pin pivot” and “second extension pivot connection” and “pivot point;”
reference character “250” has been used to designate both “pin” and “pivot;”
reference character “260” has been used to designate both “cam travel stop” and “intermediate contact point;”
reference character “258” has been used to designate “contact lines” and “portion” and “contact points.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0017, “12includes” should be “12 includes”;
In paragraph 0017, “24and” should be “24 and”;
In paragraph 0018, “20and” should be “20 and”;
In paragraph 0021, “(the” appears it should be “the”;
In paragraph 0021, “axes” appears it should be “axis”;
In paragraph 0024, “single member 240” appears it should be “single member”;
In paragraph 0025, “pivot 220” appears it should be “first pivot connection 220”;
In paragraph 0026, it is unclear as to what “portion 258 of the first segment 212 intermediate contact point 260 of handle” is to the examiner. 
In paragraph 0027, “point 260” appears it should be “cam travel stop 260”;
In paragraph 0029, “pivot 236” appears it should be “second pivot extension connection 236”;
In paragraph 0034, “cam 210” appears it should be “cam clamp assembly 210”;
In paragraph 0034, “pin pivot 236” appears it should be “pin 236”;
In paragraph 0036, “cam 210” appears it should be “cam 240”;
Appropriate correction is required.
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery 
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: first and second pivots between the pivot connection and link insert reference; contact lines, portion, and contact points for 258; and pin and pivot and pivot connection and pivot point or point for 236.

Claim Objections
Claims 9, 15 and 19 are objected to because of the following informalities:  
In claim 9, “extension member” appears it should be “first extension member”;
In claim 15, “first clamp segment” appears it should be “first arcuate segment”;
In claim 19, “first clamp segment” appears it should be “first arcuate segment”;
In claim 19, “on on” appears it should be “on”;
In claim 19, “slides the” appears it should be “slides on the.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the specification, paragraph 0029, Lines 1 - 3 are interpreted as the cam surface is in contact with the second portion of the first extension of the first arcuate segment and that the contact point is between the cam and the second portion of the first extension;
In the claims, claim 8 is interpreted as the cam surface is in contact with the second extension of the second arcuate segment at a contact point on the second extension. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 4 recites the limitation “first portion of the upper surface" in lines 1 - 2.  
There is insufficient antecedent basis for this limitation in the claim.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is interpreted as the cam surface is in contact with the second extension of the second arcuate segment at a contact point on the second extension and claim 8 also states “the link insert being pivotally coupled to the second extension member at the first pivot and the link insert being pivotally coupled to a cam at the second pivot.”
It is unclear to the examiner how the cam surface is in contact with the second extension of the second arcuate segment and the link insert pivotally coupled to the cam by the second pivot and the link insert is pivotally coupled to the second extension by the first pivot since this would prohibit the capability of the connection between first arcuate segment and the second arcuate segment.
To proceed with examination, the limitation “cam surface being in contact with the second extension at a contact point on the second extension” of claim 8 will be interpreted as “cam surface being in contact with the first extension at a contact point on the first extension” as described in paragraph 0029 of the specification.  

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 9 recites the limitation "first arcuate member pivot.”  
There is insufficient antecedent basis for this limitation in the claim.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether the “first pivot” and “second pivot” of claim 14 are the same “first pivot” and “second pivot” of claim 8. 
For examination purposes, it will be interpreted that the “first pivot” and “second pivot” between claims 8 and 14 are indistinct from each other. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "raised portion" in lines 2 - 3.  
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brushaber (U.S. Patent No. 5,988,694).
Claim 8, as best understood, Brushaber discloses:
		A cam clamp assembly (see Fig. 1) comprising: 
a first arcuate segment (considered as 14 in Fig. 1) having a first arcuate portion (see Fig. 1) and a first extension (considered as 26 in Fig. 1) extending from the first arcuate portion, 
a second arcuate segment (considered as 10 in Fig. 1) having a second arcuate portion (considered as 12 in Fig. 1) and a second extension (considered as 24 in Fig. 1) extending from the second arcuate portion, the first and second arcuate segments movably coupled together distal the first extension and the second extension (see Fig. 1); 
a link (considered as 32 in Fig. 3) having a first pivot (considered as 34 in Fig. 1) and a second pivot (considered as 36 in Fig. 1), a link line (see annotated Fig. 1 below) being defined by the first pivot and the second pivot, the link insert being pivotally coupled to the second extension member at the first pivot (see Fig. 1) and the link insert being pivotally coupled to a cam (considered as 40 in Figs. 1, 4) at the second pivot (see Fig. 1); 
a handle (considered as 30 in Fig. 1) extending from the cam, the cam having a cam surface (considered as 78 in Fig. 1) being in contact with the first extension (considered as 26 in 
a cam contact line (see annotated Fig. 1) defined by the contact point and the first pivot (considered as 34 in Fig. 1) being non-co linear to the link line.

Claim 9, as best understood, Brushaber discloses:
The cam clamp assembly of claim 8, wherein the cam contact point (see annotated Fig. 1) and the first arcuate member pivot (interpreted as “first pivot” of claim 8; considered as 34 in Fig. 1) define a line segment (see annotated Fig. 1), wherein the link line intersects the upper surface of the extension member at an intersection point (see annotated Fig. 1), the distance between the cam contact point (see annotated Fig. 1) and the first pivot (considered as 34) is greater than the distance between the intersection point (see annotated Fig. 1) and the first pivot (considered as 34).

Claim 10, as best understood, Brushaber discloses:
The cam clamp assembly of claim 9, wherein the first extension member includes an upper surface (see annotated Fig. 4) that contacts the cam at the contact point (see annotated Fig. 1), wherein the upper surface includes a first region (considered as “first portion” in annotated Fig. 4) and a second region (considered as 42 in annotated Fig. 4) that is not co-linear with the first region.

Claim 11, as best understood, Brushaber discloses:
The cam clamp assembly of claim 10, wherein the cam (considered as 40 in Figs. 1, 4) includes a handle portion (considered as 30 in Fig. 1) having a free end (considered as 58 in Fig. 

Claim 12, as best understood, Brushaber discloses: 
The cam clamp assembly of claim 11, wherein the first region (considered as a “first region” in annotated Fig. 4) of the upper surface does not contact the cam surface (considered as 78 in Fig. 1) when the handle is in the closed position; 
and wherein the second region (considered as 42 in Figs. 1, 4) remains in contact with the cam surface when the handle is in the closed position.

Claim 13, as best understood, Brushaber discloses:
The cam clamp assembly of claim 8, including a pivot connection (considered as 20 in Fig. 1) connecting the first arcuate segment (see annotated Fig. 1) and the second arcuate segment (considered as 10 in Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 6 and 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brushaber (U.S. Patent No. 5,988,694) in view of Bronnert (U.S. Patent No. 8,371,623).
Claim 1, Brushaber discloses a cam clamp assembly (see Fig. 1) comprising: 
a first arcuate segment (considered as 14 in Fig. 1) having a first arcuate portion (see Fig. 1) and a first extension (considered as 26 in Fig. 1) extending from the first arcuate portion, a second arcuate segment (considered as 10 in Fig. 1) having a second arcuate portion (considered as 12 in Fig. 1) and a second extension (considered as 24 in Fig. 1) extending therefrom, the first and second arcuate segments coupled together for movement with respect to one another distal the first extension and the second extension (see Fig. 1); 
a link insert (considered as 32 in Fig. 3) having a first end and a second end, the first end pivotally coupled to the second extension for movement of the link insert about a second extension pivot axis (see 34 in Figs. 1, 3); 
the first extension member including a raised surface portion (considered as 42 in Figs. 1, 4) that extends in a direction away from the first arcuate segment and away from the second extension; 
a cam member (considered as 40 in Figs. 1, 4) pivotally coupled to the link insert proximate the second end of the link insert (see 36 in Fig. 1), the cam member having a cam surface (considered as 78 in Fig. 1) and the raised surface portion (considered as 42 in Fig. 1) of the first extension (considered as 26 in Fig. 1) as the cam is rotated from a closed position 
It would have been obvious to one of ordinary skill in the art before the effective filling date to substitute the cam of Brushaber with the cam of Bronnert as one of ordinary skill in the art could have substituted one cam for another as a design incentive to increase the force-ratio of the handle to 20-1 or more to the first arcuate segment (see Col. 7, Lines 25 – 35) and the results of the substitution would have been predictable. 
With regards to the cam of contacting both a portion of the first arcuate segment and the raised surface portion of the first extension, it appears that a cam with a continuous circular surface would contact both a portion of the first arcuate segment and the raised surface portion of the first extension.

In regards to claim 2, Brushaber further discloses:
The cam clamp assembly of claim 1, wherein the first extension member includes a slot (see annotated Fig. 1 below) removably receiving the link insert (considered as 32 in Fig. 1) therethrough;
the first extension member including an upper surface (see annotated Fig. 4) proximate the slot including a first portion (see annotated Fig. 1) and the raised surface portion (considered as 42 in Fig. 1), wherein the raised surface portion has a geometry different than the 

In regards to claim 3, Brushaber further discloses:
The cam clamp assembly of claim 2, wherein the cam includes a handle portion (considered as 30 in Fig. 1) having a free end moving between a closed position where a portion of the handle proximate the free end is in direct contact with the first arcuate member and a semi-open position (see Col. 2, Lines 55 – 59 where “coupled condition” of Brushaber is interpreted as “semi-open position”) where the free end is not in direct contact with the first arcuate member (see Col. 3, Lines 2 – 8 where there are many positions between Fig. 1, 2, 3 compared to Fig. 4).

In regards to claim 4, Brushaber further discloses:
The cam clamp assembly of claim 1, wherein the first portion (see annotated Fig. 1) of the upper surface does not contact the cam surface when the handle is in the closed position; 
and wherein the raised portion (considered as 42 in Fig. 1) remains in contact with the cam surface (considered as 40 in Fig. 1) when the handle is in the closed position (see Fig. 1; see Col. 2, Lines 27 - 28).

In regards to claim 5, Brushaber further discloses:
The cam clamp assembly of claim 1, wherein the cam surface does not contact the upper surface of the first extension member at a point where a link line (see annotated Fig. 1) defined by the longitudinal axis of the link insert intersects a plane defined by the upper surface when the handle is in the closed position (see annotated Fig. 1 where the link line intersection 

In regards to claim 6, Brushaber further discloses:
The cam clamp assembly of claim 1, including a pivot connection (considered as 20 in Fig. 1) connecting the first arcuate segment (considered as 14 in Fig. 1) and the second arcuate segment (considered as 10 in Fig. 1).

In regards to claim 15, Brushaber and Bronnert further disclose:
The cam clamp assembly of claim 1, but does not explicitly disclose the cam member remains in contact with and slides on the first portion of the first clamp segment and on the raised portion as the cam is rotated from a closed position toward an open position for a first amount of rotation.  
However, it appears that the cam member would remain in contact with and slide on the first portion of the first clamp segment and on the raised portion as the cam of Bronnert is rotated on the cam clamp of Brushaber from a closed position toward an open position for a first amount of rotation.  

In regards to claim 16, Brushaber further discloses:
The cam clamp assembly of claim 15, wherein a tension in the closed clamp assembly is gradually released as the cam member is rotated from the closed position toward the open position (see Col. 2, Lines 55 – 59 where the cam member retains the coupling members in place in the closed condition; see Col. 3, Lines 2 – 8 where the handle must be manipulated to rotate from the open and closed positions).  

In regards to claim 17, Brushaber further discloses:
The cam clamp assembly of claim 16, wherein the cam separates from the raised portion when the cam is rotated beyond the first amount of rotation (see Col. 2, Lines 55 – 59 where the cam is attached to the raised portion only in the “closed” or “coupled” condition where “coupled” is interpreted as semi-closed condition).  

In regards to claim 18, Brushaber further discloses:
The cam clamp assembly of claim 17, wherein the link insert rotates about a first pivot as the cam is rotated beyond the first amount of rotation (see Col. 2, Lines 49 – 59 where the latch insert rotates about the first pivot; see Col. 63 – 66 where the latching assembly is disengaged in the uncoupled position (interpreted as “beyond the first amount of rotation”).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brushaber as applied to claim 8 above in view of Bronnert (U.S. Patent No. 8,371,623).
As best understood of Claim 19, Brushaber discloses the cam clamp assembly of claim 8, wherein the cam member remains in contact with and is in contact with the raised portion of the first extension as the cam is rotated from a closed position toward an open position for a first amount of rotation (see Col. 2, Lines 55 – 59); and wherein the cam separates from the raised portion when the cam is rotated beyond the first amount of rotation (see Fig. 4; see Col. 3, Lines 2 – 8) but does not disclose the cam member slides on the portion of the first arcuate segment and on the raised portion of the first extension as the cam is rotated from a closed position toward an open position for a first amount of rotation. However, Bronnert discloses a cam clamp assembly (considered as 210 in Figs. 3a – 3d) with a cam (considered as 250 in Figs. 
With regards to the cam of contacting both a portion of the first arcuate segment and the raised surface portion of the first extension, it appears that a cam with a continuous circular surface would contact both a portion of the first arcuate segment and the raised surface portion of the first extension. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to substitute the cam of Brushaber with the cam of Bronnert as one of ordinary skill in the art could have substituted one cam for another as a design incentive to increase the force-ratio of the handle to 20-1 or more to the first arcuate segment (see Col. 7, Lines 25 – 35) and the results of the substitution would have been predictable. 

In regards to claim 20, as best understood, Brushaber further discloses:
The cam clamp assembly of claim 19, wherein a tension in the closed clamp assembly is gradually released as the cam member is rotated from the closed position toward the open position (see Col. 2, Lines 55 – 59 where tension is in place in the closed condition; see Col. 3, Lines 2 – 8 where the handle must be manipulated to rotate from the open and closed position), and wherein the link insert rotates about the first pivot as the cam is rotated beyond the first amount of rotation to open the clamp assembly (see Col. 2, Lines 62 – 66).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brushaber and Bronnert as applied to claims 1 and 6 above in view of Weinhold (U.S. Patent No. 6,050, 615).
7, Brushaber discloses the cam clamp assembly of claim 6, but does not disclose the pivot connection includes a first pivot connecting the first extension and a second pivot spaced from the first pivot connecting the second extension. However, Weinhold discloses a similar cam clamp (see Fig. 1) wherein the pivot connection can include either two bolts where a first pivot (considered as 7 for the top bolt in Fig. 1) connecting the first extension (considered as 5 in Fig. 1) and a second pivot (considered as 7 for the bottom bolt in Fig. 1) spaced from the first pivot connecting the second extension (considered as 6 in Fig. 1) or a single bolt where the first extension and second extension are connected together (see Col. 2, Lines 9 – 13).   
It would have been obvious to one of ordinary skill in the art before the effective filling date to try using either a single bolt or double bolt configuration for the pivot connection as clamps in general are known to comprise either a single or double bolt configuration (see Col. 2, Lines 9 – 13).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brushaber as applied to claim 8 above in view of Weinhold (U.S. Patent No. 6,050, 615).
Claim 14, Brushaber discloses the cam clamp assembly of claim 13, but does not disclose the pivot connection includes a first pivot connecting the first arcuate segment and a second pivot spaced from the first pivot connecting the second arcuate segment. However, Weinhold discloses a similar cam clamp (see Fig. 1) wherein the pivot connection can include either two bolts where a first pivot (considered as 7 for the top bolt in Fig. 1) connecting the first extension (considered as 5 in Fig. 1) and a second pivot (considered as 7 for the bottom bolt in Fig. 1) spaced from the first pivot connecting the second extension (considered as 6 in Fig. 1) or a single bolt where the first extension and second extension are connected together (see Col. 2, Lines 9 – 13).   



    PNG
    media_image1.png
    696
    625
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    890
    664
    media_image2.png
    Greyscale

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicants disclosure. ALVENIUS (GB 859239) teaches a similar cam clamp to Brushaber. FISHCELL (DE 801355) teaches a similar cam clamp to Brushaber. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.T.R./
Examiner, Art Unit 3679                                                                                                                                                                                                        /Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679